Programme of activities of the Polish Presidency of the Council (debate)
The first item is the statements by the Council and the Commission on the programme of activities of the Polish Presidency of the Council.
Thus we begin the next Presidency of the European Union. For the European Parliament, the Presidency is even more important today than it was under the Treaty of Nice, because now we are responsible for enacting European legislation under the ordinary legislative procedure. This places additional responsibilities on us - on Parliament, and also on the Council - because all legislative measures for Europe now have to be negotiated. The Polish Presidency is also beginning at a difficult period for Europe - we are aware of this. So it is with great interest that we are going to listen to the programme proposed by the Polish Presidency, which will be presented by Prime Minister Donald Tusk.
Welcome, Mr Tusk, to the Chamber.
(Applause)
Mr President, Mr Barroso, chairs of the political groups, friends, honourable Members from all the Member States of the European Union and of all political persuasions, I am aware that I am in a place which, for the European Union and all Europeans who treat the idea of Europe seriously, is something special. It is a place which guarantees that the memory of where Europe has come from will be kept alive in our minds. In particular - this is how I view the many years of the European Parliament's work - it is an institution and a place which has never stopped believing in the reason for having a united Europe. I say this not because it is the right thing to say, but primarily because my personal experience tells me that this is the case. The European Parliament has been extremely consistent in working for the unification of Europe, and is still working for this today. This unification does not just mean the accession of individual countries, but also has a more profound significance, thanks to which the citizens of the European Union, who have such a varied history and who are sometimes encumbered by the heavy baggage of history and their own experience, feel that Europe and the European Union are their political home. It was a decision of the European Parliament to entrust the office of President of the European Parliament to a Pole which meant, among other things, that the division in the European Union between the 'old' and the 'new' Europe finally lost its meaning and became a thing of the past.
I remember, too, something which has certainly already passed into history, but it is, for me, a living memory. I am thinking of decisions taken by the European Parliament which showed a belief in Europe and gave a feeling of the meaning of Europe to all those who, for many years, could only dream of Europe. I remember very clearly when the Solidarity movement, the great dream of the Poles - which was also about Europe - was broken by the imposition of martial law in Poland, and a matter of hours later, the European Parliament gave a very clear signal that it had not forgotten those who were not being given the chance to live in freedom. I remember, too, that when, many years later, along with half of Europe, we regained the independence of our countries and the freedom of our citizens, but were in a state of total economic collapse which involved, among other things, a gigantic level of debt, it was once again the European Parliament which issued a very strong signal calling for the radical debt reduction which allowed Poland and many other countries to get back on their feet. It was a decision which showed European solidarity to be of the highest quality. It was a decision which, over the next 20 years, allowed tens of millions of Europeans to escape from an economic crisis and a crisis of civilisation, a crisis which was incomparably deeper than the phenomena which we are calling a crisis today. What happened at that time - and this was also thanks to the European Parliament and to everyone who believed in the significance of solidarity as the foundation of a united Europe - is today, I think, an excellent lesson for those who do not believe that a united Europe, a Europe which believes in its own abilities, will also find a remedy for the present crisis. I would like to say once again to those who do not remember those events: for all those Europeans who had to spend several decades of their lives in poverty and oppression, today's crisis is an important challenge, but is not an insurmountable one, and does not bear comparison with the one from which we emerged thanks to the solidarity shown by the whole of Europe. In relation to this, I would like to get straight to the point by setting out what, in my opinion, are the most important areas, not only for the next six months of the Polish Presidency, but what are also permanent areas of responsibility and permanent challenges for the whole of Europe.
This is the simplest of questions; there is nothing complicated about it. Is the answer to the crisis - both to the immediate one related to the financial crisis and the situation of some countries in Europe, particularly in the south of Europe, and the answer to the deeper crisis, the crisis of confidence in Europe, the global crisis - is the answer to be a departure from Europe, a reduction of what is European and held in common, or is it to be what we have proved over many years and what has worked well?
(Applause)
Both the experience of Europe as a community, as well as the personal experience of every one of us, tell us that the best response of Europeans - the best answer Europeans have come up with - is a united Europe. There is something I would like to stress as strongly as possible - I have, indeed, spoken about this many times in the presence of many of you who are here in this Chamber today, because I am not making this speech just for the purposes of today's inauguration of the Presidency - a united Europe, its institutions, its budget and its goals are not the cause of the crisis. We know very well, after all, where the sources of the current financial crisis are, and it would be a wrong answer and the worst possible answer if we were to believe those who are saying: let us cut back on Europe and this will be our answer to the crisis. History shows that when Europeans have believed that the right response to threats is a rise in manifestations of nationalism, statism and protectionism, this has invariably ended in disaster.
Today, we are not faced by such great dangers as in the past, but the historical awareness - the knowledge of what the history of Europe has been like from the beginning - forces us to believe in the recipe of solidarity among nations, solidarity among people, a readiness to help when others need it, and solidarity understood not as charity, but as working together in the common interest - where sometimes some have to give more, so that those who need help now will, at some time in the future, be able to give back even more.
(Applause)
We sometimes hear, today, that the best response to the financial crisis, or the crisis precipitated by events in North Africa and the associated rise in illegal immigration, is to increase the number of barriers inside Europe. I would like to say that the discussion about Schengen is a basic and extremely graphic illustration of the dilemma Europe is facing, today. From our point of view, it is in Europe's interest to protect what I think are the fundamental rights of its citizens, which include free movement within the European Union without borders (applause), and this is a value which we should rigorously uphold. This does not, after all, conflict with our conviction that the external borders of the European Union should be well guarded. The reason we are building the Union, and this includes when we enlarge it, is also to enable every member to have as much freedom as possible as part of the Union. The Union will be safe if we guard its external borders well. We can extend those borders and we should enlarge them, but creating barriers inside the Union is not the way to protect our Union. This is an incorrect response (applause), and this is why strengthening Frontex will be such an important area of work, and not just for these six months. I do understand all of those who are worried by the emigration situation, but they are looking for precisely the erroneous solution I have described. We have to understand them, but we must also take steps to protect Europe from a reintroduction of internal barriers.
In the context of the crisis, we sometimes also talk about what should be done with the European budget, which is, without doubt, one of the European Union's most important tools. Sometimes we do not believe there is any point in strengthening the European institutions. I think that in view of this dilemma, it is extremely important for us, today, to adopt a stance which is open and free from hypocrisy. I am certain that the answer to the crisis is more Europe and more European integration (applause), and this requires strong European institutions. I believe this profoundly, but that belief is also underpinned by the experience of an entire generation of millions of Europeans who once lived on the other side of the former Iron Curtain. All of our experience tells us that more Europe - which does not mean more ideology or more of a kind of hypocritical philosophy - more Europe means very practical decisions. More Europe means the judicious spending of European money, European institutions which are capable of making decisions, more European policy, more European leadership. If we do not take up this challenge, we will be increasingly powerless in the face of the global dimensions of the crisis. Our experience tells us, too, that for the individual, more Europe means quite simply more freedom, more prosperity, more practical solidarity, more security. Is a united Europe not the answer to our experience from the First and Second World Wars? Is it not the case that here in Europe, a united Europe is the best idea for protecting us from ourselves? In our history, we have also been a danger to ourselves. An integrated Europe of free citizens is also a Europe which is internally secure, but is also one which is safe from external threats.
(Applause)
I know that not everyone shares this view, although I am convinced that irrespective of whether they are deeply convinced Europeans or sceptics, everyone shares the system of values on which the united Europe is founded. We may criticise one or other aspect of Europe as an institution, but no one in this Chamber questions the validity of liberty, human rights, democracy, freedom of speech or freedom of religion. Let us observe that on a world scale, Europe is the place where - even if not everything is going well for us - the fundamental values with which we all agree are the best protected in the world. It cannot be the case, and I am profoundly convinced of this, that here in Europe, doubts are growing as to its validity, but outside Europe, just as happened 10 or 20 years ago, millions of people are longing to be able to live in a civilisation with the political, social and economic conditions which we Europeans enjoy. Sometimes we stop believing that this is the best place on earth, but everyone outside the European Union knows that this is the best place on earth.
(Applause)
This is not ideology. The problem of illegal immigration takes up so much of our debates, and we do, of course, have to deal with this somehow, but while we are on the subject, let us notice that the direction of this immigration is always the same, and has been for decades. Never from the European Union to other parts of the world, but always into the European Union from outside. By their decisions and the way they flee places where they can expect servitude, poverty or distress, people themselves show us every day that Europe is indeed the best place in the world, and that no one has yet thought of anything better. This is the case, after all, not because God is minded that people should live better here than in other parts of the world. Manna does not fall from heaven here. Things are better here because we have persevered in strict faithfulness to the fundamental values on which the united Europe is built.
The memory of where Europe has its roots is also a very important foundation of our thinking, today, in connection with the crisis. We often talk about Greece. Some people associate Greece only with financial problems and breaches of the rules of financial discipline.
Firstly, let us not look for a scapegoat. Let us ask ourselves if we are sure that we have all been faithful to the principles we set ourselves when we were looking for ways to combat the crisis.
Secondly, let us also remember that in our European consciousness, Greece does not mean painful financial problems, but problems which are, in fact, somewhat trivial. I am not treating them lightly, but they are trivial in nature. Greece is also the experiment which, 2 500 years ago, taught people and politicians - feuding city-states - what is meant by solidarity in the face of a global threat. After all, we all have our roots there - we would not be in this Chamber, and there would not be a Europe, if people who had once been at odds over minor interests had not got together one day and said: we can and we must be together when such a challenge arises. So for me, I associate Greece much more with Pericles than with today's demonstrations over financial cuts. I say this because an effective fight against the crisis must have this kind of historical memory, so that we know what we are actually defending.
The Polish priorities, or rather Europe's priorities during the Polish Presidency, are in line with our conviction that the more we have of Europe, the less we will have of the crisis - I mean Europe understood as a guarantee of the values to which I referred. So this is why we are looking for a Europe which is secure in several ways, and this is why it will be our priority for Europe to be secure, including from the obvious point of view of its military security. It is high time a debate was begun about how Europe will be able to take coordinated action in a future situation of danger. We are talking about a Europe which is secure in terms of energy, food supply and raw materials. Security is the key to understanding the phenomenon of Europe.
There is a second priority, the validity of which I strongly believe in - the clear progress which we want to achieve in terms of the Single Market, including the developing Internet market. Freedom, and this includes removing more barriers which are hampering development of the free market, can, as it has in the past, be a source of growth for Europe. If Europe is not just security but also prosperity, then we must believe anew that the sources of prosperity have always been the same: unrestricted human enterprise, a minimum of barriers, boldness in making decisions, the priority of people over institutions, the priority of the market over the state and equal rules of play for everyone in the market. So this is why the Single Market and its development will be our second priority.
There is a third matter to which we want to devote a considerable amount of energy - an open Europe. If we are successful - and I believe we will be - in building a secure and well protected Europe without internal barriers, then we will not have to be afraid about opening that Europe up to others.
The next six months also mean progress in negotiations with those who aspire to be in Europe - a Europe which is also open to those who perhaps will never be part of our Union, but who share the essential values of our community and who, in recent months, have shown this to be the case. I refer to Europe's southern neighbours.
The Eastern Partnership, completion of the accession process for Croatia by signing the Treaty, the association agreement with Ukraine, judicious and well thought-out assistance for those who want democracy and freedom in North Africa - these are tasks which, if we perform them well, can also strengthen the European Union itself. The vision we are going to want to propose is a very practical one. We want more Europe not only in Europe itself, but also in the countries which lie around Europe, if we understand Europe to be that system of values which we agreed upon when the European Union was founded. I do realise the Presidency lasts only for six months, and I do not have exaggerated ideas about the tools which the Presidency has at its disposal. I know the Treaty of Lisbon. I do not overestimate the role of individuals in history, although they are not roles which should be ignored. Despite the modest tools available to the Presidency, and despite the fact that this is a time of crisis which we are feeling so acutely, I am certain we will contribute a great deal of Polish enthusiasm, Polish energy and Polish optimism, something which has allowed us to come through the crisis fairly safely, because we really do believe in Europe and we want, together with you (applause) and by carrying out these practical tasks, to enable us to open a fresh chapter of investment in Europe, and to help us all to believe in Europe again. I know this is possible, and in this work I will be at your service, at everyone's service without exception, for the full six months. I am counting on your help. Thank you.
Thank you, Mr Tusk, for your speech and its presentation of the most important work which we have before us in the next six months, as well as for the vision and conception of Europe as it is seen from Poland's perspective. Thank you very much for your presentation.
I would like to extend a very warm welcome to the President of the European Commission, Mr Barroso, and I will now ask him to speak.
President of the Commission. - Mr President, please allow me to start by thanking Prime Minister Tusk for not only outlining his vision for the first Polish Presidency of the Council, but also his vision on Europe. Your words, Prime Minister, were very inspiring. I know they come from a sincere commitment to, and belief in, the importance of our European project, a project based on values. As Poland embarks upon its historic journey at the helm of the Council of the European Union, let me tell you that I have every confidence that Poland will uphold this vision, your vision, with rigour, and will execute the strategy with the same authority that it has shown in preparing this Presidency. In doing so, Poland will have the full support of the European Commission. For we, too, have a similar vision of Europe, the Europe we want to see in ten years from now.
This is a vision of - and a plan for - a strong, confident and innovative Europe. A Europe with high employment, quality jobs for its citizens and competitive, knowledge-based industries. A Europe with a fully exploited internal market. A Europe that is open - open inside, but also open to the world. A Europe whose citizens feel secure and confident in their futures. The plan to execute this vision is detailed in the Europe 2020 strategy for sustainable, inclusive and smart growth.
To allow this plan to flourish, we need stable macro-economic foundations with the financial backstop stability mechanisms, tighter financial regulation and enhanced budgetary coordination. Here, I would like to once again express how urgent it is for the European Parliament and Member States to come to an agreement sooner rather than later on the final points on the economic governance package.
I am glad that the Polish Presidency has seamlessly continued the efforts of the Hungarian Presidency to find a solution, together with the European Parliament. With all these elements in place, we will need the right tools to make this vision a reality and put Europe back on a track to prosperity. The Commission believes that the proposals we presented last week for the 2014-2020 Multiannual Financial Framework will be a crucial instrument in delivering this vision.
As I explained yesterday in this Parliament, the fundamental guiding principle in the Commission's budgetary proposals is to ensure European added value. Poland is indeed a strong advocate of the added value of the European Union. We just heard in very clear terms this commitment of Prime Minister Tusk. Therefore, I look to the Presidency to shape the debate on the EU's future budget over the second half of this year in rational and constructive terms. Let me tell you that I am very encouraged by the positive reactions of this Parliament, and also by the early reaction in Council considering the proposal a credible and solid basis for negotiations. The important work to be done in the coming months will not only have a fundamental impact on the discussions next year, but it will also lay the ground for Europe's future prosperity.
The overarching priority of our proposals is to boost European growth and jobs. This means strengthening the backbone of our internal market by funding better connections for energy, transport and IT between Member States. It means increased and targeted spending on research, innovation and education to boost competitiveness; believing in our future by investing in our young people. Together with the forthcoming initiatives to deepen the Single Market, these proposals will, I hope, be strengthened by the positive vision of the Polish Presidency on 'European integration as the source of growth'.
The budget proposals aim to enhance our security, which is also one of the three pillars of the Polish Presidency agenda. Security means improving our environment and climate. It means guaranteeing our energy supply. It means helping Europeans to feel safe by investing in the fight against crime and terrorism, as well as dedicating resources to migration and asylum policies. Security and freedom of circulation are not incompatible. In this context, I refer to recent news coming from Denmark. As you know, I expressed directly to the Prime Minister of Denmark, in May, my grave concerns relating to respect of Treaty freedoms - free movement of goods, services and persons - and of the Schengen acquis. Since then, intensive and constructive contacts between the Commission services and Denmark are taking place on a daily basis at different levels. Denmark assures the Commission that it has no intention of infringing EU law and is ready to cooperate with the Commission.
We will assess in detail the recent measures introduced by the Danish authorities. Free movement of people, goods and services is a central piece of the European construction and guaranteed by the Treaties that all Member States have ratified.
(Applause)
Undermining free movement is jeopardising the internal market, solidarity among Europeans and the very European project. The Commission, as guardian of the Treaties, will do its utmost to ensure this is respected all over Europe. We have done it in the past; we will do it in the future.
The third pillar of the Presidency's agenda is Europe's openness to the world. The Commission has also sought, throughout the budget proposals, to guarantee an open Europe. We believe that Europe must invest in the stability and prosperity of its neighbourhood to the East and South, both because it is morally right and because it makes sense economically. In this regard, I welcome the Presidency's commitment to our Eastern neighbourhood, which will culminate in the Eastern Partnership summit in September.
I also pay tribute to the Polish Presidency's commitment to build on the support Europe has shown in the first half of the year to the democratic movements in our southern neighbourhood. I moreover look to Poland to advance with the preparations for Croatia's accession treaty with the same dedication as demonstrated by the Hungarian Presidency.
Securing our future is also about securing our values, not letting them be threatened by short-term concerns. Solidarity is a concept so perfectly espoused by the Poles (I will venture to say that the Polish word that is most known outside Poland is solidarność). Solidarity is an integral part of the entire financial perspective proposal: solidarity with our poorer regions, solidarity also with neighbouring countries that need our support, but, above all, solidarity with our children and grandchildren, to do our best to ensure they inherit a sustainable and strong Europe, a Europe we can be proud of.
Poland is indeed a European success story. It has not only escaped recent recession but has become one of our Union's drivers of growth. This puts Poland in a strong position to pursue the financial perspective discussions in the Council and the European Parliament in a spirit of responsibility and ambition.
In a time of widespread uncertainty in Europe, Poland will need to show strong leadership to steer a course through turbulent events while maintaining its ambitious agenda. Historic times such as the ones we are living through demand historic leadership. I believe that you, Prime Minister Tusk, and Poland, can provide this kind of leadership in the Council. The Commission will fully support the Polish Presidency's vision of a more strong, secure and open Europe. I am confident in Poland's ability not only to lead the Council of the Union, but also to breathe new enthusiasm and optimism into the European project.
Mr President, Prime Minister Tusk, Mr Barroso, ladies and gentlemen, by way of an introduction, allow me to say, Mr President-in-Office, that if, during these six months, you apply the European method you have described this morning - as I do not doubt you will - we will be considering ways to extend the Polish Presidency of Europe.
(Applause)
European integration will be at the heart of the priorities of the new Presidency of the Council, to the great satisfaction of our group. This integration, and especially this Community method, must feature in all the major debates over the coming months and years. I am thinking of the financial resources of Europe. It is a significant issue that we will discuss together for the 2014-2020 period. I am also thinking of the internal market. Mr Tusk, you are concerned about the rise of Euroscepticism in several countries. I share this concern, as does my group. Euroscepticism and isolationism are symptoms of a cancer in our society. Your response to this 'every man for himself' attitude is a call for integration, which echoes the watchword of the Group of the European People's Party (Christian Democrats). Europe is not the problem, but 'more Europe' is the solution.
Your Presidency will be dominated by the necessary consolidation of public finances in the Member States, the stabilisation of the euro and the opening of the debate on the financial framework. The euro can only be stabilised if the countries experiencing difficulties really implement the necessary reforms in order to reform public finances and to create the conditions to enable a return to sustainable growth. Half-hearted measures will not solve the underlying problems.
If I take the case of Poland, which is growing by nearly 4% and, with an uncommon level of efficiency, has known how to best use EU funds since it became a member, I see that European solidarity, combined with political will, can lead to the construction of a real, solid economy.
Mr Tusk, you are one of the few Heads of State or Government in Europe to agree to debate with the national parliaments, with this Parliament and with other European institutions about the issue of the resources needed for Europe to operate. You are, moreover, the only one willing to discuss an issue that is important to a large majority in this Parliament, namely, the introduction of own resources to finance Europe's role. Therefore, we will be by your side to deal with this issue seriously and we know that this task will be challenging.
The Presidency of the Council believes that all our economic and social policies must be based on the Europe 2020 strategy, which all Member States have already accepted. It is right because the economic crisis will only be overcome in a sustainable manner if the Member States understand that all 27 States acting together is less expensive and much more productive than each one acting in isolation.
Solidarity, ladies and gentlemen, is not just virtuous; it is also profitable. That goes for European finances as well as for the internal market and I am pleased that the Polish Presidency has established this issue and, in particular, electronic services, improved working conditions for small and medium-sized enterprises, the long-awaited creation of a European patent system, or indeed the Single Market Act, as its main concerns.
Mr Tusk, just like the European Parliament, you have found the recent disagreements on the Schengen issue hard to bear. My group supports you in your desire to strengthen our resources and our joint effort on our external borders. In this regard, I call on the Commission and the Council to take a clear position on the unilateral decision made by Denmark to exempt itself from the rules on freedom of movement. My group would like to express its serious concerns. I would like to know what your position is, and that of the President of the Commission.
(Applause)
Mr Barroso, some commissioners will not be able to take holidays in July and August, since it will also be necessary, at this time, to closely monitor the Danish borders. I stated yesterday that perhaps we should think about introducing visas for Danes to be sent to Europe so they are better protected!
Just as the European Parliament has done, you have identified the key challenges for Europe, which are food security and energy dependence. It will certainly not be possible to resolve all these issues in just six months. You will at least be able to take the credit for raising them and, as I told you when we met in Warsaw, it will be you who will lay the foundations, and I am certain that they will be solid foundations.
I shall conclude by commending your determination in the management of relations with your neighbours. We have recently often discussed support for our southern neighbours, and firm policies on this issue should be developed. Relations with Eastern Europe and the Balkans, as well as with other countries like Ukraine and Belarus, in particular, are just as deserving of our attention and efforts.
Mr Tusk, my group has great expectations of your political will and your leadership.
I shall conclude by drawing inspiration from the words of a great Pole whom you know well, Pope John Paul II: 'Do not be afraid, Mr Tusk: go ahead; we are with you'.
Mr President, 22 June marked the 70th anniversary of Nazi Germany's attack on the Soviet Union. Poland had already been destroyed at that point. The Europe that emerged from this criminal war, in which Nazi Germany destroyed Poland, the Europe in which Stalinism enslaved the country for 40 years and more, was a different Europe from the Europe we have today. The speech that Mr Tusk has just given here illustrated that an awareness of the value of Europe underpins the Polish Presidency. For that alone, we are grateful to you Prime Minister.
(Applause)
Europe is suffering from a common mind-set among governments, whatever their political hue, that is characterised by despair and a lack of inspiration, the delusion that you can use national measures to solve problems in this global village, where an incident in one corner of the world can become the subject of local debate here. Schengen, the debate we are holding now, is an eloquent example of just that. This mismatch between reality and political rhetoric is what Europe is suffering from. That is a huge risk for our project.
Poland, on the other hand, is taking a different approach. As Poland explained here this morning through its Prime Minister as President-in-Office of the Council, 'the best protection for our national interests is the European formation, the European convoy'. That is quite a different concept. Europe is suffering from governments which decide everything - either by taking part actively or sitting in silence - and then go home and, when the first negative comment appears in a newspaper, blame the European institutions for what they themselves decided. Poland, on the other hand, stands for a different concept.
This morning, we heard a President-in-Office of the Council present the concept that his Presidency wants: partnership between the national governments and the European institutions; after all, cooperation between national politics and the European institutions, rather than an adversarial approach, is Europe's recipe for success. This is the Head of Government of a country that was also a member of the Warsaw Pact. This is the Head of Government of a country that was also repressed by the Soviet Union. However, he is also the Prime Minister of a country who, unlike his predecessor in the position of President-in-Office of the Council, does not wade in by comparing Brussels with Moscow; on the contrary, he says that Europe is not part of the crisis; it is an instrument for overcoming our problems.
(Applause)
When Jean-Claude Juncker commented on the last financial perspective, he said that he was ashamed, because the financial perspective was a call for national self-interest, not a European team effort. That was the last financial perspective. Now, we have governments in the process of raising national self-interest to a political credo. The Polish Government has a different concept. We heard about disciplined spending, yes; but we also heard about intelligent investment policy in Europe to boost growth because, without growth, there will be no jobs, and with no jobs, there will be no social security.
Solidarity in Europe, solidarity between the strong and the weak within countries, and between the strong and weak countries, that is the concept of the Polish Presidency, not playing national budgets off against the European budgets. We have - I think one could say - heard a great speech. The Polish national anthem contains the beautiful line that Poland is not yet lost. Based on that, may I say to you, Prime Minister,
(PL) Europe is not yet lost while we are yet alive!
(DE) We still maintain the ideal of a single Europe, a Europe of solidarity, that creates welfare for everyone through transnational solutions and that safeguards peace in Europe and, through Europe, in the world at large, rather than trying to conquer it, at least not while we have such Presidents-in-Office of the Council.
(Applause)
on behalf of the ALDE Group. - Mr President, I think it is an understatement when we say that the Polish Presidency comes at a crucial moment for Europe. I think this has already been said three or four times this morning. We normally always say it. Every six months, we say that it comes at a crucial moment, but this time I think it is true to say that.
There is a crisis in Greece and a crisis for the euro, as well as a disintegration through the reintroduction of border controls in a number of Member States. More generally, I think that the crisis in Europe is more the revival of nationalism and of populism which we see in a number of Member States - even in Member States in the north of Europe who thought in the past that it was impossible for them to be attacked by this kind of nationalism and populism.
I would like to congratulate Mr Tusk because we have heard this morning from one of the only political leaders in Europe who is not going in the direction of nationalism and populism, as most of his colleagues for the moment are doing. He knows that, in order to really solve our problems, we need not less integration in Europe but more integration in Europe. I think that is also the tradition of Bronislaw Geremek, a great Polish political leader. I also think, Mr Tusk, that this is partly a consequence of the fact that you are a historian. We are all lawyers and economists here - I do not know what we all are, but I do not think that there are many historians. Maybe it is because you are a historian and because you know about what happened in the past that you have such a message for us. Let us face the reality: without the European Union, this continent is a continent of disputes, war and even of genocide. That was the past. You, as a historian, can remind us of that.
Let us face the reality today. That is, in fact, the big issue for your Presidency. We are at a crossroads. Either we are becoming the UN of Europe or we are becoming the US of Europe. Either we are becoming a loose confederation - as the Eurosceptics want - with once again nation states in the driving seat and without any real European integration, coordination and solidarity, or we really do become this federation and this political and economic union that we absolutely need in order to create wealth for our citizens and to create peace and stability in this difficult, multipolar world. That is the choice we are facing today, the real choice. I know some people are afraid of a United States, but that is the real choice to be made. Either we go in the direction of political and economic union and we can solve our problems relating to the euro, Greece, Portugal and Ireland and so on and we do not disintegrate; or we say that we want to be the UN of Europe, a loose confederation where, from time to time, we make speeches about solidarity but, in reality, do not show this solidarity and this union.
On the substance, I think you have to have three priorities, and I do not think that you can escape them. First, regarding the Greek crisis, you have to find a solution for the discussion on economic governance. I am very sure that you can explain to the Heads of State or Government, your colleagues, that they have to make a move in the next days and weeks because you believe in the position of the Parliament.
Secondly, we are very pleased that you support the idea of this Parliament launching a conference on the future financing of Europe because I think that is the best way forward. Bring the national parliaments into the debate and I am very sure that, in the end, they can agree on Commission proposals that have been launched.
Finally, regarding Schengen, I do not think we should agree with every colleague in the European Union who says that these are exceptional circumstances and that we should go back to national borders and national border controls. Together with the Commission, say 'no' to the attempts to reinstate these national border controls inside the Union. Mr Tusk, you are not from our group - we all thought that a civic platform by its nature has to be, but that is a little detail - but I can tell you that we will be your best allies in your fight for more Europe.
(Applause)
Mr President, Mr Tusk, on behalf of the European Conservatives and Reformists, I would like to say that we very much want the Polish Presidency to be a success, because we believe that it can bring fresh energy to the somewhat stuffy atmosphere of the European institutions. There is here, however, a certain problem. Your government, Mr Tusk, has decided that during the Polish Presidency, parliamentary elections will be held in Poland. This means that your cabinet will not see out the Presidency. We will meet in December for the review of the Presidency, but with a different government. Irrespective of who will then be Prime Minister, one way or another, it will be a different government. Besides, we know that during election campaigns, all cabinets only run at idle speed. I fear that in the case of the Polish Presidency, the same may happen again. I hope, too, Mr Tusk, that you will not give in to the temptation, although such voices are to be heard in Poland in the government camp, to limit democratic debate using the argument that whoever criticises the government during the Presidency harms both the country and Europe. Mr Tusk, I would like to remind you that silencing political competitors is not approved of in Europe.
There is one more thing - your ministers are saying that the Polish Presidency will want to promote integration and strengthen our sense of community. That is all very well, but what does it mean in practice? We are seeing two forms of political arrogance in Europe. One of them is the movement towards a federal, post-national Europe, and that arrogance is provoking the anger of millions of people who live in our continent and who have had enough of social engineering. The second form of arrogance is the conviction of the strongest countries, principally Germany and France, that it is they who should be wielding authority in Europe. This arrogance provokes the anger of many of my fellow Members of this Parliament, from both the Left and the Right.
We in the ECR Group are Eurorealists, and we believe that Europe's strength lies in the freedom, enterprise and culture of Europe's nations and states. We believe that you will contribute in some way to a weakening of these forms of arrogance, and that your efforts will mean, on the one hand, that we will no longer be threatened with the closure of states and the top-down creation of a European demos and, on the other, that you will bring about a reduction of the feeling in Europe that there is a difference between those who are equal and those who are more equal. This, Mr Tusk, will be a real European test of leadership. Will you take up the challenge as a strong Presidency of the Union, or will you content yourself with what is easy, agreeable and painless, but which is also of no significance? Will you be long remembered as a resolute leader, or will you be forgotten as a politician of safe conformity?
Mr President, ladies and gentlemen, Mr Tusk, following on from the last speech, I should like to come back to what my fellow Members have already said. When we visited Warsaw, we found that, unlike at the start of other Presidencies of the Council, there was an atmosphere of joy and celebration surrounding talk of the Polish Presidency of the Council. What you have succeeded in achieving in your speech is something quite extraordinary. I have not been in the European Parliament that long, but I have rarely seen a Head of State manage to define the idea of Europe as you have just done, ...
(Applause)
... not simply by defining the European Union as a political instrument, but also by outlining the idea of the European Union as an extended homeland, a homeland of national states and citizens in those national states; I should like to thank you for that. That does a power of good in these times of difficult debate, particularly since your predecessor in the Presidency of the Council took his leave of us with verbal pot-shots at the European Parliament, so that we had almost become accustomed to a man, who also represents Hungary in his House, who equated Vienna, Moscow and Brussels. If that is now in the past, Mr Tusk - and I think that is what this speech means - then we have much better preconditions for all the problems we need to resolve.
(Applause)
A word about the crisis: Mr Verhofstadt said that we have spoken with each Presidency of the Council about the particular challenge not only of the double crisis, but also of the triple crisis. I should like to encourage you to do what we talked about in Warsaw: separate the problems of the heavily indebted countries and the resolution of these problems in Greece, Portugal and other countries from the tasks that face us in the debate on the global financial crisis. Ensure that a fair approach is taken. Solidarity with the heavily indebted countries is one thing; while fairness in implementing these austerity programmes, justice in these countries, is something quite different, and is still awaited.
Perhaps you will also manage to take the next step and tackle the 'new deal' being discussed in the press once again, in addition to the austerity and solidarity measures. Greece and other heavily indebted countries need the prospect of an end to this crisis and that will not happen without an investment programme. However, you must not forget in the midst of all this that Europeans need to change the approach they have taken to the global financial markets in the past. We have still not understood the real implications of this global financial crisis and a great deal remains to be done here.
With reference to this new deal: as a member of the Group of the Greens/European Free Alliance, I must say that I am hoping for a green new deal when we come to draw up these investment programmes. The challenges we have often formulated, from ecological crises and from the climate crisis, must be accepted in this economic crisis. It makes no sense to turn back the clock, forgetting the challenges of global warming, forgetting about Fukushima, for example, even though this was recognised as the writing on the wall just a few months ago. What Poland could achieve in the debate on the green new deal would be to drive sustainable economic growth in the energy sector, including for Poland. You need to invest a great deal here and grasp the nettle on Europe's behalf. You only stand to gain. I hope that we shall be able to agree on the idea of climate protection and sustainability in the push for investment, not only for the indebted countries, but for the European Union as a whole.
Mr Röttgen, the German Federal Minister for Environmental Affairs, a person I do not often quote but am happy to do so now, said that 6 million new jobs can be created through an ambitious sustainability policy. Mr Tusk, let us also conclude a pro-European pact on this.
(The President cut off the speaker)
Mr President, Mr Tusk, the Polish Presidency may be able to offer some ray of hope in a time of crisis when there is little enthusiasm for Europe. A clear majority of the Polish people are positively disposed towards the EU, far more so than in many other countries. I very much welcome the openness promised in the Presidency's programme, which includes better relations with our neighbouring states of Ukraine, Moldova, Belarus and Russia. As Poland's western neighbour, Germany has had some positive experiences in relation to cooperation between regions close to national borders. There is a wide range of political challenges that we are all facing.
In relation to the decisions on economic governance, we need more open, respectful cooperation between the EU institutions, in particular, between the Council and Parliament. In terms of substance, I can only reiterate that we need to start rescuing people, not just the banks. Let me say something on the reform of the EU budget. I do not believe that the budget can realistically be frozen for the medium term. Populist slogans like 'It is time for the EU to tighten its belt' clearly miss the point. In this time of crisis, the EU can and must demonstrate its added value by acting as an effective community based on solidarity and that is how I interpreted your speech.
I believe that there is room for improvement in the agenda in relation to energy and climate policy. A new global agreement on climate change to follow on from the Kyoto Protocol will have to be reached in the coming months. The European Union must not slow this process down.
I wish the Polish Presidency every success.
on behalf of the EFD Group. - Mr President, in replying to Mr Tusk, having listened to his words this morning, I have to ask him this. In an age when the gap between ordinary voters and the European political class grows wider by the day, just what planet are you on? Why the pretence that everything is going incredibly well?
The EU is mired in deep structural crisis. Greece, Portugal and Ireland cannot survive inside the euro. The Danes have torn up the Schengen agreement, and good for them, because the total free movement of peoples is a completely irresponsible thing to have done. Public opinion is saying that, whilst they want a European cooperation - yes, of course I agree with that - what they do not want is this Europe, run by unelected bureaucrats like Mr Barroso.
You say the EU is fantastic in a recent comment. You are supporting the destruction of national democracy. But it is with reference to Greece that I am most concerned about you because, when faced with their recent enslavement, you said: 'we lived for many years as a non-sovereign country, under Soviet occupation. For us, European integration is not a threat to sovereignty because we experienced not long ago a serious threat to our sovereignty'.
So what are you saying? That this is not quite as bad as the USSR? Is that really good enough for your people? And today you describe Greece's problems as trivial.
I am sorry; there are hundreds of thousands of people out there on the streets of Greece fighting to get their democracy back. It beggars belief that you and our President, Mr Buzek, can talk about the Solidarity movement, about Poland getting its democracy back 20 years ago. Yet here you are, surrendering the democracy and sovereignty of Poland to a failed European Union.
Yes, sir. We all want a shared European cooperation for the future, but this most definitely is not the model.
(The speaker agreed to take a blue-card question under Rule 149(8))
(FR) Mr President, Mr Farage always reminds me of a rooster without a poultry yard, crowing while standing on a heap of manure. I have only ever heard criticism from him; he has never provided any suggestion as to how we could change this Europe, nor has he indicated what vision he has for this continent.
(Applause)
Mr Goebbels, post-1945, there were some very sensible ideas put together, namely, the Council of Europe.
Let us have a Europe where we sit down together, where we have a free trade agreement and where we agree minimum standards on work and on the environment. We can do all of these things without a European Commission, without a European Parliament and without a European Court of Justice. We have done it in security terms with NATO.
Yes, it will mean you will lose your job, Mr Barroso. But, apart from that, why can we not do things as mature democracies? Yes, Mr Schulz, I want you sacked as well - I want you all fired! We can do these things, and that is a positive way forward.
By taking away from people their ability to govern themselves and transferring that power to the European Commission, we are headed for a Europe of rebellion and violence. Let us take the democratic route.
(Mixed reactions)
(NL) Mr President, the advent of the Polish Presidency of the Council comes, perhaps, not at a historic moment, but nonetheless at a remarkable point in time for the European Union. The Greek debacle, the Portuguese debacle, all these states of affairs ultimately force us to face the facts. The facts are that European citizens have been lied to in a brazen and shameless fashion for many, many years. Patently falsified financial statistics were allowed to pass, purely and simply in order to move further down the road to a European superstate.
That is inexcusable. It is inexcusable above all because, as always, it is not those who are really responsible who have to foot the bill, but mainly all the taxpayers of Europe. This patent lying is actually becoming a kind of hallmark of the European Union. When it came to the accession criteria for Bulgaria and Romania, too, we were lied to. When it came to the consequences of Schengen, we were lied to. When it came to the total lack of effective protection of our external borders, we were lied to and today, we are being very actively and brazenly lied to when it comes to the negotiations with Turkey.
Now, once again, we are being told that the Union has just the thing we need, namely, a plan involving enormous euro loans being poured onto the market as if these loans would not have to be paid back by exactly the same taxpayers once again. The plan is to solve government debt due to mismanagement with mismanagement of yet more government debt! It should not surprise anyone any more that more and more people - feeling disdain and lied-to - are turning their backs on this 'official' Europe.
(PL) Mr President, Mr Tusk, thank you very much for that message of European solidarity. The crises we are talking about would suffice for the next five presidencies. The Union would manage easily with each one of them on its own, but this situation is different in that they have come together. However, history shows that Poland copes well in difficult times. The five challenges are the debt crisis, the dismantling of Schengen, the crisis over the European Neighbourhood Policy, the Union's lack of a military capability and, finally, the crisis of financial solidarity.
However, in the long term, if we look years ahead, the most important of these is the European Neighbourhood Policy. Without the success of this policy, Europe will neither be safe nor will it enjoy prosperity. We have been surprised by what is happening in the south. We are at an impasse in relation to what is going on in the east, and a fundamental change of paradigm is needed. To misquote an American leader, we ought to say: 'it's democracy, stupid'. We need to strengthen the actors of democracy, which is why I hope the flagship of the Polish Presidency, the European Foundation for Democracy, will do well. Transformation to democracy and a market economy are our speciality. I wish you success, Mr Tusk.
(PL) Mr President, Mr Tusk, Mr Barroso, I must admit, Mr Tusk, that I listened to your speech with great pleasure. It was, indeed, a source of satisfaction for us all. We wanted you to talk about the very things to which you did, in fact, refer - believing in Europe, the reason for having a united Europe and the remembrance of history, as well as the contribution of Parliament to the way in which all of these have arisen.
Mr Tusk, you have responded to the needs of this House, which are the result, too, of the stance and position of your predecessor and the manner in which he spoke. I just want to stress this very clearly: both you, Mr Tusk, and your predecessor belong to the same political group. We have to assume that within the framework of a single political group, we can have very different presidencies. The memory of which you spoke demands that we stress something very clearly: societies have common aspirations and goals, but they have different political groupings and different governments. In our case, the case of Poland, there is also the Left - it was a left-wing president and a left-wing government which brought Poland into the European Union. Now we can say very clearly that often it is not a matter of the goals of which you spoke. Mr Schulz has expressed great enthusiasm. We do not differ, here, in terms of goals. However, our significant differences can be a matter of the means of achieving those goals. In our case, of the means and the ways of lifting ourselves out of the crisis.
Yes, every crisis is different. However, Mr Tusk, two weeks ago, we failed to reach a conclusion on a complete package for the new economic order. We differ, here, on the question as to who is to make most of the sacrifices. The proposals which the majority have prepared - including your political group - come down to this. The citizens have to pay, the people have to make sacrifices. We are opposed to this. We want social solidarity. Sacrifices have to be borne in proportion to ability. So it is important to have a real increase in budgetary incomes. Give your backing to the financial transaction tax. Give your backing, too - the backing of the Council under your leadership and direction - to Eurobonds. We very much like what you said about investment. It is just that we would like words and deeds to go together.
Mr Tusk, in your own country, you are restricting investment. Do not let this happen at European level. Words and deeds are going to have to go together, because the road from today's great enthusiasm at your speech to disappointment may be a short one.
(DE) Mr President, Mr Tusk, Mr Barroso, you have been quoted, Mr Tusk, as saying that the Polish Presidency will primarily be characterised by the way it reacts to crises. It seems to me that your speech today showed that you have more than just crisis management on your agenda. You want to give Europe a direction. I believe this is a good thing, and my fellow Members on all sides of the House have emphasised this. You delivered a great speech. I would like to thank you warmly for that.
You mentioned the debt crisis in Europe, calling for European solidarity. We, in the Group of the Alliance of Liberals and Democrats for Europe give our emphatic backing to such solidarity. However, I would remind you of the other side of the coin. For us, this clearly means solidity. It was a lack of solidity and dubious lending policies over many years that led to this crisis. That is why our key demand is for a stability pact that genuinely has teeth. It is ironic that in 2003, the German Chancellor and the French President watered down the Stability and Growth Pact and that the present German Chancellor and French President decided while strolling on the beach in Deauville that the pact for the future should once again be toothless. Mr Tusk, do not let this discourage you! Set to work - as Mr Verhofstadt has pointed out, the direction is clear.
A second area where I would encourage you to press on boldly is one of the focal points of your Presidency: progressing the common security and defence policy. You will hear some sceptical, reluctant reactions from the capitals of Europe. Do not let this discourage you. The Americans are withdrawing. We have Libya, we have Syria, Eastern Moldova and Georgia - we Europeans have a lot on our collective plate. Strengthen the European External Action Service, promote democracy and human rights, continue to develop security policy instruments and the European Defence Agency. Push for progress in the interest of Europe! There is much to be done. I wish you the best of luck.
(PL) Mr President, Mr Tusk, when the Prime Minister of Poland is in the Chamber, even though one is in political opposition to him, his presence is a source of hope. This House needs hope, Mr Tusk, and I do very much want you not to allow yourself to be misled by the compliments which you have heard. It is good that you have heard them - everyone likes to hear them. In recent months, however, this House has been dominated by pessimism. There has been talk here of the crisis, of closing borders, of reducing integration. We expect new and big ideas from you, and we want you to talk about important matters, such as the demographic crisis, the crisis of values, the crisis in the family, and about the fact that we need to adopt a different approach to the Neighbourhood Policy and put forward a new idea, perhaps a University of the Eastern Partnership. Please talk about this, Mr Tusk.
Please use these compliments and turn them into good, new ideas, so that the vision of Europe will really be given substance, and then we will all be pleased. I wish you every success - success for you personally - and it is my hope, irrespective of who begins and who ends this Presidency, that Poland will make the best use of its all-too-brief opportunity. If we meet in this Chamber in six months' time, I hope we will be able to say that the Polish Presidency did not end just with compliments and that at least in part, you have been able to overcome the pessimism which dominates this House.
(FR) Mr President, Prime Minister, I wanted to speak as we met in your country, in Warsaw, with the delegation from the Group of the Greens/European Free Alliance, when we decided to speak on a number of very specific issues.
It was pointed out, with regard to climate, that the Polish Presidency was somewhat cautious and did not want to make this issue a priority, as the Durban climate change conference is taking place at the end of the year. The European Parliament has very clearly stated the need to reduce CO2 emissions by 25% or even by 30%. Yet, when it comes to environmental safety, I unfortunately do not sense the same will from you as you asserted this morning - which I was pleased to hear - regarding energy security and food security. Environmental security seems to be just as fundamental to me and we will not have one without the other. I think this is a central point.
On food security, I would like your Presidency to be more active. Yesterday, the European Parliament said very clearly that countries should have the right to opt out of cultivating genetically modified organisms (GMOs). Unfortunately, while we were voting on that, you changed the law in Poland on 1 July to allow GMOs in, under pressure from Mr Barroso. I would like you to enable this procedure in order to ensure that countries have the right to resist, as you have done for many years.
Another point, now, at the end of the year ...
(The President interrupted the speaker)
... the meeting of energy ministers is going to take place; I would like you to take into account the requirement to have a policy for a moratorium on shale gas.
(Applause)
(EL) Mr President, I welcome the Polish Presidency and wish it good luck. The Polish Presidency will coincide with the completion of a second loan package to Greece. I should like to take this opportunity to say that, if the Greek debt is to be viable, this second loan package needs a reduced interest rate.
I should also like to take this opportunity, Prime Minister, to inform everyone here today that all the cutbacks we have made as a nation in Greece and all the sacrifices we are making are going towards interest payments to our lenders. The interest rate at which your country is lending money to my country is massive. The Greek debt will not be viable unless you reduce the interest rate.
Prime Minister, I am delighted that Poland will be a member of the Euro Group. You will be an objective judge in finding that, for 18 months, Greece was, and still is, the victim of the financial markets and its lenders. We are grateful for what you are doing for us and, for our part, we shall not be inactive; however, at some point, the solidarity we debate here needs to be real and realistic.
Mr President, given its history of fighting Soviet totalitarianism, Poland certainly has a good track record. I know that the Polish Presidency of the Council is opposed to an EU financial transaction tax, and, while the EU political elite may not agree with that line, I suspect the citizens of Europe will breathe a collective sigh of relief.
Poland will understand the dangers of entering into an asymmetrical relationship where Russia holds the whip - and that is precisely the situation in which the EU finds itself at present. To use a football analogy, watching Russia manoeuvring against the EU is like watching Liverpool playing Tranmere Rovers: we all know what the result will be.
Poland understands the need to engage with Moldova and Ukraine, two countries that Moscow pulled back into its orbit with ease. Vladimir Putin was once afraid that history would remember him as the man who lost Ukraine. That accolade now goes to President Barroso.
On the one hand, Poland's record might give us reason for optimism but, on the other hand, I am sorry to say that the Presidency of the Council is now diminished since Herman Van Rompuy and Catherine Ashton took charge of EU foreign policy.
On a final note, the gift you gave us, Mr President of the Council, is very nice but you do not need to give gifts to massively overpaid politicians. Use the money, instead, to give to the poor people in your own country.
(DE) Mr President, Mr Tusk, Mr Barroso, ladies and gentlemen, I would like to add my thanks for the clear affirmation you have given to the European project, Mr Tusk. I believe that now, in the 21st century, it makes sense to make a concerted effort to address problems that one country cannot resolve on its own and to find a good solution in the interest of our citizens. Thank you very much for your clear expression of commitment in this area.
The tasks facing you in the second half of 2011 are enormous. The key one has already been mentioned, namely, the Greek rescue. I believe that it is right and proper that the European Union should take the lead here, rather than allowing the credit rating agencies to set the pace and direction for our actions. We shall also have to adjust our internal mechanisms if we are to remain capable of action and ensure stability. Unfortunately, Mr Farage has left us, but I would appreciate it if continuous attacks on our common currency from within the European Union would stop, even from those who are not part of the currency union.
(The speaker agreed to take a blue-card question under Rule 149(8))
Mr Ferber, you used the expression 'commitment to Europe' in your speech. Do you accept that there is a clear distinction and fundamental difference between Europe as a continent, which is a geographical entity, and the European Union, which is a purely political construction? Do you accept and understand that there is a difference?
(DE) Mr President, ladies and gentlemen, I am happy to answer this question. If we continue with this debate for the next few years, then the Americans will decide on the world's environmental protection, the Chinese will dictate consumer protection and Europeans will have no protections whatsoever. Our job is to work for the people.
(Applause)
I wanted to briefly point out that we also have a number of problems to resolve in the area of the regulation of the financial markets, both in terms of the governance package and in relation to financial services. I look forward to working with you and hope that we Europeans can play a significant role in stabilising the financial markets. We have a particular duty in this regard and I am optimistic that we will succeed admirably under the Polish Presidency.
(SV) Mr President, as you have already heard, Prime Minister, we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have very high expectations of the Polish Presidency. You represent a strong and important State in the Baltic region that is able to play a very significant role in European cooperation. However, I will go straight to the point. There is one issue that concerns me and that is climate policy. The Kyoto Agreement expires in six months' time. It is Poland which, while holding the EU Presidency, will bear the responsibility for whether this climate agreement will be followed by something new or whether it will simply peter out, and that is no trivial matter.
The EU supports ambitious and realistic climate targets. Ultimately, of course, it is a question of preventing disasters, but it is also a question of linking crisis policy and employment policy with climate policy. It is a question of people's confidence, as you said yourself in your introduction. The policy needs to take a far-sighted approach. The baton needs to be carried onwards. The challenge for you, Prime Minister, is to drive the EU's climate policy forwards and not to consign it to oblivion, because this is a serious matter.
(FR) Mr President, Prime Minister, needless to say, we thoroughly enjoyed your speech. It was a very proactive speech, a speech of solidarity, a speech on 'more Europe' and therefore we expect a lot - not too much, I hope, but a lot - from your Presidency over the coming months. We expect a great deal from your Presidency in at least three different areas, which I consider essential.
The first is obviously the debt crisis, the euro crisis and, in particular, the crisis in countries like Greece. Your Finance Minister spoke of improving our plans to support Greece by making a small change to the philosophy, and I believe that in that respect, he is absolutely right. We should give the Greeks more time. Imagining that they will return to a 3% deficit within two years is obviously unrealistic and is, in addition, counter-productive. We need support plans that will not only call for rigour and seriousness. We must help them to reform their economy, and to prepare future investment, and we must give them some time.
The second point is the budget. In this fight on own resources, I know you will be on our side; concerning the interparliamentary conference - which I believe to be absolutely necessary - bringing together states, the European Parliament and national parliaments, I would like to hear more from you.
And finally, on the issue of European defence, you want to develop this area and you want to implement cooperation. I think you are right. It is now time to improve and perhaps to share our defence goals in order to become more effective. We expect a lot from your Presidency in that regard as well.
(PL) Mr President, Mr Tusk, you spoke eloquently of European values today, Mr Tusk. I would like the Polish Presidency to be a success. This will only be possible, however, if you and your government respect those values in practice - values such as freedom of speech, freedom of the media and the right of opposition - and not just say nice things about them.
It is under your government in Poland that journalists have been dismissed from public media in large numbers only because they were critical of the government. It was your government which applied to a court for what would, in fact, have meant the closure of the most prestigious and most often-quoted daily newspaper in Poland - Rzeczpospolita. Why? It was critical of the government. Not long ago, a British shareholder felt forced to sell its shares in the newspaper precisely because of this pressure. Recently too in Poland, special service agents with live firearms entered the flat of a student to intimidate him and seize his computer, just because he was using the Internet to run a website which was critical of the authorities. The Polish Presidency can be a success, but only when you and your government really respect the values of which you spoke so eloquently today. It is time to stop talking and start doing.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Mr President, Mr Ziobro, do I remember rightly, Mr Ziobro, that you were Minister for Justice when armed gangs were attacking people in Poland, people were being put in prison at six in the morning and a woman you wanted to lock up committed suicide? Do I remember rightly that you were Minister for Justice, or am I mistaken?
(PL) Mr President, Mr Siwiec, you do remember rightly, Mr Siwiec, and Mr Schulz should be told this, too, that under our government, it was indeed the case that at six in the morning, the police and special services sometimes entered the premises of people suspected of corruption and serious crimes - people in authority who were using that authority to steal from society. We were fighting corruption; and you - who are you fighting? You are fighting Internet users who criticise the authorities. Under our government, the security services did not go at six in the morning to the homes of those who criticised the authorities. They went when a public prosecutor's office and a court decided they should go, because there was a suspicion of corruption and crime. That is the difference, Mr Siwiec, and that is the difference, Mr Tusk. That would give you a reason, Mr Tusk, for officers entering peoples' homes at six in the morning, if there were a suspicion of crime or the corruption of people in power. Under your government, investigations into gambling scandals are discontinued.
(The President cut off the speaker)
(IT) Mr President, Prime Minister and President-in-Office of the European Union, if I am not mistaken, you are a Pole who belongs to the Kashubian minority, and perhaps for that two-fold reason, you will understand why I am speaking to you in Italian, because I am not allowed to speak in Catalan, which is the language of more than 10 million European citizens.
Poles and Catalans are brothers in a way, because in 1939, the Spanish fascist army called the people of Catalonia 'Poles'. For we, too, had been defeated by Franco, just as you had been defeated by Hitler and Stalin. Just as we were brothers in the worst defeat of the 20th century, we hope that we can be brothers in the 21st century era of democracy and freedom, too. In this respect, we can work together to obtain minority rights and to ensure that Catalonia, Scotland and Flanders, like Poland and so many others, become new EU States.
(NL) Mr President, we have just heard the worst ever speech from a new President-in-Office of the Council. Mr Tusk seems to have absolutely failed to have grasped the sentiments of European citizens and of Dutch citizens.
Mr Tusk, the Netherlands absolutely does not want to maintain Poland's unemployed, nor do we want to pay Greece's pensions. Another thing that we do not want, Mr Tusk, is Romanian beggars and swindlers, who are making our streets unsafe. Mr Tusk, we do not want any North African fortune-seekers Islamising Europe, nor, Mr Tusk, do we want any European taxes. Furthermore, we do not want Turkish accession to the European Union.
What we do want is less Europe. What you have done over recent days, Mr Tusk, is to criticise the Netherlands and my party, the Dutch Party for Freedom (PVV), as having a eurosceptic attitude. That is really not too bright of you, Mr Tusk, as, over the last seven years, Poland has received no less than EUR 67 billion in European subsidies. I repeat: EUR 67 billion. Mr Tusk, the Dutch have been paying that for you. What is more, more than 100 000 Poles work in the Netherlands and they send their money back to your country, while we get to maintain Poland's unemployed. Mr Tusk, you should not be criticising the Netherlands, you should be thanking us.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Mr President, I would like to ask the last speaker a question: do you realise, Mr Madlener, how much money Dutch firms have made out of the fact that Poland is in the European Union and that the Polish market is open to goods which the Dutch make well and are selling to Poland? Do you not see the benefits for the old countries of the European Union which flow from the fact that Polish consumers are buying their goods?
(NL) Mr President, that simply does not add up, as Dutch citizens are unemployed because Polish workers undercut the market, putting Dutch citizens out of jobs. We pay the benefits, so it is not the case that we simply gain from these arrangements. We want to send unemployed Poles that are causing a nuisance back to Poland, but Europe is obstructing that.
Mr Schulz just called me a racist. I believe that is the second time this year, as he said the same of another Member on another occasion. I do not accept that - and I therefore intend to submit a complaint against Mr Schulz.
It is necessary to explain what you said, Mr Schulz.
(DE) Mr President, it is your job, not mine, to guide the debate in this House. However, when we hear a speech such as the one my fellow Member has just delivered, in which he characterises one nation as having to pay for all the others - the lesser peoples, the Romanians, the Poles, the Hungarians - then we are inevitably reminded of a type of phraseology that Europe has heard before. For me, this is open racism, and I have just taken the liberty of naming it as such.
(Applause)
Mr Schulz, I am indeed responsible for chairing these proceedings, and I think that everyone has the right to speak, and then we have the right to respond. Our fellow Member - Mr Kamiński - has responded clearly, and it was a very strong response. I do not think we should fan the flames in the Chamber, so I did not myself react. I think we should now move on to the next speaker.
(IT) Mr President, ladies and gentlemen, in line with the European Commission's announcement a few days ago, the Polish Presidency has declared its intention to back economic growth as the instrument that can pull us out of the crisis. However, this is possible only if the opportunities presented by the Single Market are fully exploited.
We must end the uncertainty surrounding economic integration, and quickly. The deeper the integration, the more chance we will have of coming out of the crisis. In other words, integration is not an ideological position, as someone said about the European project, but the key factor in a society that aspires to peace and development.
I believe, however, that the most important contribution to the European project will be made by the Polish Presidency, as a gift to us. It is the contribution of the values of human dignity and dignity at work written on the gates of Gdańsk by the Solidarność militants; it is the contribution of the values of religious freedom and democracy and of the love for one's people and one's faith, demonstrated every year for 50 years by the millions of Poles who, in visiting the shrine of the Black Madonna of Częstochowa under the dictatorship, enabled Europe and the entire world to understand the words of the philosopher Józef Tischner, 'God is born, great powers tremble'; it is the contribution of Karol Wojtyła; it is the contribution of Lech Wałęsa, of Jerzy Popiełuszko, of Bronisław Geremek in this House, and of the Katyn martyrs; and it is the contribution of your history that, in many ways, gives us hope today and makes all of us and all of Europe echo the words of your people: 'Maria królowa Polski' ['Mary, saviour of Poland'].
(RO) Mr President, I would like to congratulate you, Prime Minister, on the strong message which you have conveyed today to the whole European Union. I also congratulate you on your pro-European attitude because we need more involvement from Europe than ever before. We need to lift any restrictions on the internal market and show solidarity. I must also mention Schengen. I am aware of and understood your position on Schengen. However, it is not only the restrictions imposed at Denmark's borders but also postponing the accession of Romania and Bulgaria to the Schengen area which is a barrier. I would like to ask you to state clearly what your position is on the accession of Romania and Bulgaria to the Schengen area. I am relying greatly on your ability to engage in dialogue and on the positive energy you generate. I firmly believe that you, too, will convey a clear message in the Council to the effect that the accession of Romania and Bulgaria to the Schengen area is not only beneficial to both countries but to the European Union as a whole. I wish you every success.
(PL) Mr President, Mr Tusk, I think, Mr Tusk, that today you have presented the face of Poland which we Poles in the European Parliament want to see: an optimistic Poland, a Poland which sees its place in Europe and a Poland which does not close its eyes to problems, but has a positive vision for solving those problems.
I think that in the Chamber today, a voice was heard which was not ideological but which is whole-hearted in its commitment to an idea. I think Europe needs such a voice, and I am convinced that you spoke today not only on behalf of your own party and government, but of all Poles, including those who do not support your government, but who support Poland's place in Europe, want Poland to achieve success and wish you a successful Presidency. For us, of course, a very important matter will be the European solidarity of which you spoke. It is very good that this was emphasised. Our role is to persuade those countries which pay into the European Union budget - and we have to refer to this with respect - but we have to persuade them that the money which is invested in poorer countries is not money wasted. Investment in Poland, investment in our region, is an investment in the prosperity of the whole of the European Union, and that solidarity has a very pragmatic aspect, including for those from whom we do, of course, expect that money, because they are richer.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Mr President, I would like to ask my colleague, Mr Kamiński, whom I greatly respect, if he thinks that the commitment of the Polish Government and Prime Minister to European solidarity is to be seen in the fact that recently, the government adopted the Dess report, which prescribes the continued inequality of farmers in Europe and rejects flat-rate aid and the opportunity to treat farmers in the same way for doing the same hard work.
I would also like to express my surprise that Mr Tusk has not reacted to the insulting words of Mr Siwiec about officers of the Polish State - which you, Mr Tusk, now lead - who risk their life and health in the fight for an honest Poland and in the fight against corruption.
(PL) Mr President, in the first place, I would like to say that I support Polish exports, but I do not support the export of embarrassment from our country. That is the first thing. However, in answer to the question about farmers, I would like to say that unlike Mr Ziobro, for almost a year now, I have not been a member of the political party whose leader proposed ending subsidies to Polish farmers.
(FR) Mr President, Mr Tusk, Mr Barroso, on behalf of the French delegation of the Group of the European People's Party (Christian Democrats), I would like to congratulate you on your presentation of this very ambitious programme.
You mentioned, with good reason, the external crises and the need to ensure the security and defence of the European Union, and were right to do so. While the Libyan crisis has, unfortunately, once again reminded us of and illustrated the difficulties the European Union faces in existing as such, in the international arena, we are pleased that the Polish Presidency has the courage to take on this debate.
It should be emphatically noted that the common security and defence policy is not a secondary option, but rather it is a necessity. It is, firstly, an aim which is enshrined in the Treaty and is thus binding on the Member States and European institutions. It is also a strategic necessity; every day, with all the crises and threats all around us, we are finding that our US friends and allies cannot and do not want to do everything on our behalf. Lastly, it is an economic imperative at a time of budgetary restraint. Defence has a cost which many of our citizens consider exorbitant. To maintain our defence capabilities, as well as our industries, our expertise and our jobs, we must collectively streamline our defence budgets. The Member States must accept their responsibilities, but the European Union institutions - and I am thinking here of the High Representative and the External Action Service - should function more as a source of initiatives, and we are counting on the Polish Presidency to stimulate these initiatives.
(PT) Mr President, Mr Tusk, Mr Barroso, I should like to congratulate Poland on assuming the Presidency of the Council of the European Union and to wish the Polish Presidency every success. I welcome the way agriculture is mentioned in the programme set out for the three presidencies over the next 18 months. It will be over the next six months that the legislative proposals that will govern the common agricultural policy (CAP) during the next financial programming period will be revealed, and it will also be under the Polish Presidency that negotiations for the Multiannual Financial Framework (MFF) will start. We have already seen the Commission's proposed MFF, and we already know the European Parliament's position on agricultural funding, which, unfortunately, is not totally in line with what the Commission has just proposed to us.
Parliament wants a CAP that serves not just farmers, but also public expectations regarding the environment, and food quality and security, whilst also being equitable and fully applicable in all the Member States.
I should therefore like to know the extent to which Parliament can count the Polish Presidency as an ally in ensuring that the new CAP will be able to maintain an adequate level of funding for these ambitious objectives.
(PT) Mr President, Mr Tusk, Mr Barroso, first of all, I should, naturally, like to congratulate the Polish Presidency on the ambitious programme it has brought before us, and particularly on the European Neighbourhood Policy, with respect, not just to the eastern, but also to the southern border, where I think we are currently moving towards a challenge perhaps more demanding than that which we face to the east, which is more long- than short-term. That said, however, I should like to ask Mr Tusk and the Polish Presidency to pay particular attention to policies on economic integration, economic governance and supervision of financial markets.
I believe that, as it stands, no matter how ambitious our targets in the plan on - let us say - defence, energy, food security, the environment, agriculture, or multiannual financial frameworks, we will not have a Europe that is strong enough to tackle the challenges faced by the Polish Presidency unless the global markets see a clear and robust solution to the European debt crisis.
That is why I would draw attention to the fact that it is crucial to convince the other Heads of State or Government that there is a need for more economic integration and more economic governance in the European Union. Without it, what will happen is that, instead of controlling European interests, or at least being the representatives of our peoples, we in the Council, in Parliament and in the Commission will only be reacting purely to the movements of the credit rating agencies.
(BG) Mr President, you said, Prime Minister, that our exit from the economic crisis in Europe is tied in with more European integration and more Europe. I fully endorse what you said.
Telecommunications are one of the areas which so far have a proven track record in the European Union of providing extra added value and specific measures for citizens. I fully support Poland's stated priority in the coming months: to deal with the issue of restricting prices for roaming and telecommunications services. The regulation on the maximum roaming prices which has been reached after months of negotiations needs to be modified. This will take place during the Polish Presidency.
I would very much like to encourage you in your efforts so that the use of the Internet and telecommunications services is not only attractive as an investment, but is also accessible to the public, as well as for creating new technology jobs and opportunities for greater use of the Internet, resulting in a higher standard of living and better education.
(PL) Mr President, Mr Tusk, there are moments when Members of this House are proud of their country and are proud of their Prime Minister, and those feelings are not affected when - all of us here are politicians, and we understand what this means - a national election campaign is moved up to European level. Those feelings are not affected by this, and we are very pleased with your speech, Mr Tusk, also because we have given emphasis to those matters which are, today, the most important for the European Union. As Members from Poland, we are very much counting on the Polish Government to give strong emphasis to certain matters, and cohesion policy is not a temporary, interim policy for the poor, but is a policy of investment and a flexible policy which can respond to new challenges - challenges which today we do not even expect.
Mr Tusk, we undertake to do our part, but we are very much counting on strong support in the Council of the European Union.
(PL) Mr President, as you all can see, something is going on here. It is not the case that all is sweetness and light. I would like to say something about Eastern policy and partnership policy, which we are trying to redefine.
There are several dates which I would like to point out to Mr Tusk and the whole of his delegation. If the association agreement with Ukraine is initialled by the end of this year, there is a chance it will be translated next year and, following translation, signed by the partner countries. If it is signed, it might be ratified before the elections in Ukraine in 2012. It could then be ratified in the European Parliament in 2013 and become a fact. If the agreement is not initialled in this half-year at the EU-Ukraine Summit, it will simply evaporate. This is not just a question of a two- or three-month delay. So I would like to say, Mr Tusk, that you have an exceptional opportunity at the Eastern Partnership summit in Warsaw to point the way to a new driving force for Neighbourhood Policy and Eastern policy. One of the classical writers - there is still disagreement as to who it was - once said: 'if not us, then who; if not now, then when?' I dedicate this to you, Mr Tusk.
(PL) Mr President, Mr Tusk, ladies and gentlemen, I, too, regret that it has not been possible for the three European institutions to complete negotiations on the economic governance package. It is a regulatory package which could fill an extremely important gap in the way the Union currently operates. Its absence strengthens the forces of risk and the forces of speculation in European markets, and in situations such as we have with Greece, its absence makes us aware of how urgent it is that work on this legislation be completed.
Agreement on this is needed, too, for the health of the European economy and the perspective of its growth in the long term, as well as for a return to normal market conditions of a lower degree of uncertainty, which will favour the investment which is so much needed in Europe. Finally, good structures of economic governance are also an essential condition for further enlargement of the euro area. Without agreement on this, we will hinder convergence processes and weaken perspectives for the accession of new Member States, and we must not allow this. Therefore, Mr Tusk, we are counting greatly on the work of Poland's superb Minister for Finance, but also on your own personal involvement, in finding a compromise. This is a case when time is against us.
(IT) Mr President, ladies and gentlemen, Mr Tusk, your speech fills us with hope, the hope that the Polish Presidency will help combat the Europe of national selfishness, which fails to look to the future, and will help further a Europe that genuinely thinks of itself as being real, integrated and sharing a common destiny.
However, as you rightly said in your speech, presidencies have specific problems to tackle and solve. In the short time that I have, I wish to draw your attention to two crucial issues relating to the economic and financial crisis.
The first issue concerns the reform of the financial markets. This is not a technical problem but a major democratic issue of our time. Too much time is being taken: we need to settle issues such as the one relating to the reform of short selling and over-the-counter derivatives. The second issue is that we have the matter of the tax on financial transactions to address; we need to look at this issue in detail, and we hope that the Polish Presidency will make a real contribution in this regard.
(PL) Mr President, ladies and gentlemen, next year, we are going to mark the 50th anniversary of the operation of the common agricultural policy - a policy which, pursuant to the provisions of the Treaties of Rome, was to ensure access to food for all, at affordable prices and providing just incomes for farmers. The first two objectives have been achieved, but the third has not.
The incomes of farmers in Europe amount to 55% of those of other occupational groups. We attach great importance to cohesion policy, but this also requires cohesion of rural and urban areas, the elimination of disparities in standards of living and the reduction of gaps in terms of development. Young people must not be allowed to leave agriculture. The common agricultural policy benefits the environment and produces public goods for which farmers are not otherwise paid.
In WTO negotiations, the Union is making too many concessions at the cost of agriculture. Food security requires strong supervisory services at national level, and not services which are spread out across the regions and are not very effective. European farmers, including Polish ones, expect higher incomes, which they deserve for their hard work. We need to invest in Europe. We need a strong budget for cohesion policy, the CAP and innovation. We must manage Europe wisely and soundly. I am certain that Poland is ready to do this.
(PL) Mr President, ladies and gentlemen, allow me to begin by making an apology for the fact that Members of this House from the Polish Law and Justice party are using the European Parliament to conduct an internal debate, and are engaging here in domestic Polish disputes and an election campaign. I would like to say a word to Mr Ziobro, but I see he is not now present in the Chamber - as usual, by the way; Mr Ziobro, that is no way to behave. Now, I would like to turn to the priorities of the Presidency. Mr Tusk, I speak not only on behalf of Poles, but of many of the European Union's citizens. Yes, we very much want to help you achieve an open Europe, a Europe without internal borders, but one which has strongly guarded external borders. These objectives can be achieved by strengthening Frontex, and they can be achieved by putting a stop to the dangerous move towards revision of the Schengen agreement. We wish you well, and we who sit in this House - and not just the Poles - can be counted on to help.
(The speaker agreed to take a blue-card question under Rule 149(8))
(PL) Mr President, I would like to add my voice to the regret expressed both by Mr Olbrycht and by Mr Protasiewicz about the fact that unfortunately, we are conducting an election campaign here in the Chamber. When I say 'we', I mean Members of this House, and I very much regret this. I have a question for Mr Protasiewicz: do you not think that the ultimate cause of this situation was a decision made by Prime Minister Tusk, who many, many months ago, when asked explicitly by the opposition to hold the elections before 1 July, decided that the elections would be held during our Presidency? Do you not think that this situation is at least partly the fault of your political group? I am not a member of Law and Justice or of Civic Platform, so I think my question is justified.
(PL) Mr President, Mr Migalski, holding a seat in the Polish Parliament or in the European Parliament carries with it an obligation to know the constitution, Mr Migalski. As you well know, elections in Poland are called by the President, not by the Prime Minister, so please go and check your facts. I also just want to call attention to the fact that Mr Legutko, who has also spoken in this debate, is no longer present in the Chamber. You people are only interested in domestic politics. You could not care less about the future of Europe, and your applause for the speech of the greatest of Eurosceptics, Mr Farage, who called for the dissolution of the European Union, is a clear example of this. Everyone in Poland should see this.
Ladies and gentlemen, as Members of the European Parliament, we have a duty to show responsibility for what we say and how we say it on the floor of the House.
(HU) Mr President, Prime Minister, ladies and gentlemen, never before has Central Europe stood in the centre of EU policies as it does now. We must prove that the enlargement of the European Union has been a success, and that new Member States can also make the policy of the European Union successful. In the first half of 2011, it was Hungary, and now it is Poland that has to prove this. However, this requires that we also treat the disability issue as a priority. This was treated as a special issue under the previous trio of presidencies. The disability issue has been treated as a high priority in the past year: the 10-year disability strategy was adopted, including the European Commission's respective conclusions, and my report will be approved in September.
I believe that the 80 million people with disabilities deserve that the Polish Presidency carry this positive issue further and treat it as a priority. I wish the Polish Presidency great success with completing this tremendous task.
(PL) Mr President, Mr Tusk, I am proud to be a Pole. I am proud to be a European. I am very happy that Poland now holds the Presidency. I want to congratulate Mr Tusk on his great success in adding to the outstanding achievements of his predecessors - European achievements, in which Poland undoubtedly has a share. I want to express my very sincere thanks to Mr Tusk for this.
We have before us two very important debates related to the future of cohesion and agricultural policy. It is my hope, Mr Tusk, that the Polish Presidency will be able to take action in these areas, and it is with unease that we are watching the sluggishness of the European Commission and its procrastination in forwarding files. I hope that Mr Tusk will talk to Mr Barroso and arrange for these files to be forwarded as quickly as possible, and that the Polish Presidency will bring the procedure to a successful conclusion. I would also hope, Mr Tusk, that we will return to something which is very much expected here - the Charter of Fundamental Rights. Poland is the only Member State which has not ratified the Charter. There is a great expectation in the European Union that you will rectify this mistake of your predecessor.
(PL) Mr President, Mr Tusk, as a Pole, I would like the Polish Presidency to be a success, but an effective Presidency is one which is able to incorporate national interests into European objectives. The German Presidency completed work on the Treaty of Lisbon, but it just so happens that it is Germany which, as the country with the highest population, is the greatest beneficiary of the change from Nice to double majority voting. The French Presidency completed the climate package, but it so happens that it is France which will earn the most from sales of alternative energy technologies when the package comes into force.
Mr Tusk, please look at the way these powers have behaved and learn the lessons from it. You have, today, an opportunity for Poland. You hold the Presidency of the European Council, and you have the President of the European Parliament. Why do you not have the courage to take up matters which, if continued in their present form, will ruin part of Europe, including Poland? Why is it that Polish farmers are to be given an annual subsidy per hectare which is EUR 150 lower than German farmers will be receiving, which means that rural areas in Poland are to lose tens of billions of euro? Why will you not initiate a rethink of the climate package, because the package will ruin the Polish economy and mean that in a short space of time, electricity prices will rise by 100%? Mr Tusk, you have your opportunity. History will judge you not by your fine words, but by what you do for people.
(SK) Mr President, I would like to begin by wishing you personally, and your government and country, great success in performing the serious and responsible role of Presidency of the European Union. You already know, from the many speeches of my fellow Members, all that the European Parliament expects from you. It will certainly be no easy task to fulfil all of these wishes. I would like to draw your attention to just two areas where Poland has more power and more of the prerequisites for a successful solution than other Member States.
The first area is that of relations between the EU and Ukraine. The traditionally good relations between Poland and its neighbours may help draw Ukraine closer to European political culture, and thus improve partnership cooperation with this important neighbour of the EU. I firmly believe that the citizens of both Ukraine and the EU can profit from improved economic and political relations.
The second area is European agricultural policy, in which the new Member States have still not achieved the same rights as the old Member States. The wealth of experience your country has in managing this sector may also be useful for the whole of the EU. Slovakia will assist you in this.
(DE) Mr President, Prime Minister, the programme of your Presidency, as the first of the trio, certainly shows a lot of commitment. One of the points on your agenda is a secure Europe. For me, this means, on the one hand, strengthening our external borders, while, on the other, ensuring food and energy security. On the one hand, the latter means independence, while on the other hand, we should take every opportunity to invest in renewable energies, thereby reducing unemployment and offering more training opportunities for young people. In this way, we can find a way out of the crisis and contribute to the security of Europe on many fronts.
(SK) Mr President, I am delighted that another Central European country is taking on the Presidency of the European Union, and I must say that the programme you have presented is a genuinely pro-European programme, and we thank you for that. It is as one of the most important European institutions that we thank you, because we have not heard such positive pro-European sentiments for a long time, and at a time when Europe is floundering in various crises, such as the so-called debt crisis, it is very important for us to adopt genuinely European solutions.
Mr President, you will not have an easy time of it, as you will come up against the many national egoisms of your colleagues in the Council, but if you genuinely try to fulfil the programme you have presented to us here today, then the European Parliament, or the responsible politicians in the European Parliament, will back you up and will try to help you promote all of the good items you have presented in your programme. On behalf of the Slovak Republic, I would like to express my best wishes to all Poles and my support for you.
Mr President, on behalf of Estonia, let me offer Poland best wishes for the success of its Presidency of the Council. I thank Prime Minister Tusk for the morale boost he gave to Europe this morning and I hope that it will help us to overcome the current crisis of confidence. Poland, like Estonia, has proved from its experience that such crises can be overcome, provided we can concentrate on added European values and on solidarity, and a bit less dramatically on short-term national interest.
I want to make two points, Prime Minister. Your Presidency of the Council will be considered successful for your achievement in laying foundations for the common external energy policy. Such a policy of energy solidarity was initiated in this Chamber four years ago by our colleague, Jacek Saryusz-Wolski.
Secondly, the autumn review of the Baltic Sea strategy will be crucial for the long-term success of this first European macro-regional strategy - and we need better coordination in this regard.
President of the Commission. - Mr President, I will make some brief remarks, summarising a debate that I believe was very interesting.
First of all, Prime Minister Tusk, you have seen a remarkable consensus from the main political forces of this Parliament - what I consider to be the pro-European, responsible forces - supporting your speech and your vision. At the same time, it is interesting that we heard more than usually aggressive remarks from the Eurosceptic or Europhobe fringes. Remarks were made here today which were very close to racism; we also heard xenophobic messages and some expressions of naked, shameless nationalism.
Why should this be? I think the reason is the following. Some of those Eurosceptics and Europhobes were expecting the enlargement of the European Union to mean disintegration, and now they are very disappointed to see Poland, a new member of the Union, saying not only that we need to enlarge but also that we need to deepen Europe, and to listen to your commitment to, and your conviction in, the European project.
So, Prime Minister Tusk, congratulations. Today, you have disappointed the Eurosceptics and Europhobes - that is one of the outcomes of this debate.
(Applause)
What basically is their message, if they have one, apart from 'no'? For simply saying 'no' to anything constructive is the simplest demagogic message of all populism. Their message is that, although they are not necessarily against Europe and they believe in European cooperation, they do not need the European institutions, the Commission or the European Parliament. What they say we need is an internal market: we need a Single Market. So they say 'yes' to the freedom of circulation of goods but 'no' to the circulation of people - as if it were possible in Europe to have a market without these indispensable principles of freedom.
We know well, from the experience we now have - and you know well, Prime Minister, because we have worked very closely on some difficult issues - that without strong institutions in Europe, without a strong Commission, a strong European Court of Justice and a strong European Parliament, even the Single Market will be at risk. The temptation will be present to break the Single Market, to have internal protectionism, and to return to the naked nationalism that made a disaster of Europe's past. That is why it is important today to reaffirm, as you have reaffirmed, our values. Those values are, of course, about an internal Single Market and about opening our borders, but they are also about solidarity and cohesion, because without solidarity, a union cannot exist.
Some of the Eurosceptics say that they are for Europe but that they are against the European Union. What an interesting nuance! If you go to Washington, Moscow or Beijing, you will find they do not make that distinction: it is Europe or it is the European Union. It is basically the same thing. If the European Union fails, all of Europe will be put at risk. That is why we need a strong European Union to protect our interests and to protect our values.
Prime Minister Tusk, the message you conveyed to this Parliament today was a message of confidence in our common future in Europe and in the world. We are grateful to you for that and we want to encourage you to have a successful Presidency of the Council. The Commission will support your work because I know that is the way we can build a better future for all Europeans.
(Applause)
Mr President, honourable Members, firstly I must, of course, begin by thanking you for your words, both for those words which were unequivocal in their support for the vision of our affairs which I presented, but also for all the other contributions; they expressed a little less enthusiasm, but they confirmed the purpose of this debate; they confirmed the reason for having the European Parliament and they confirmed the belief of even the most sceptical in this Chamber that we built this building precisely so that in it we could exchange our views, and that includes our views on the future of Europe. Thank you very much, too, for those words which - as someone here rightly noted - were compliments. They were compliments which were, I think, meant more for my country than for me personally.
Even if we do sometimes hear the sceptical voices of Poles here, in my country today, the level of clear support for Europe is impressive. We have often boasted about this, but then it is something which is worth mentioning repeatedly. After several years of membership, which have been good but not at all easy years, over 80% of Poles are very satisfied with the fact that we are in the European Union. That energy and belief in the reason for our work is something I wanted to convey here. I am not the source of this belief. I am, today, only someone who is reporting the fact that there is a nation in Europe which almost in its entirety believes in the Europe we have in common.
Perhaps I did not speak very precisely about a certain initiative of which you reminded me here; an initiative which is also going to provide practical confirmation of my conviction that working with Parliament is not just a matter of ingratiation. We are not talking about working together because this is what we are supposed to say in Parliament. It really is our conviction that since we do want more integration, but do not want bureaucratisation or poor practice, we must involve the European Parliament and national parliaments in the most important debates. This is why we have proposed holding a conference in the autumn on the future of European finance, an open debate in which Parliament and representatives of national parliaments will play a leading role. Naturally, the Commission and the Council will also take part in the debate.
We are convinced that to speak with courage and without hypocrisy about the future of Europe, we must also speak about the future of European money. We hope the conference will confirm this. It is also only a sign of things to come, because we would like this open debate to become something permanent in the future. We would also like to make intensive efforts for calm and constructive debate about the budget. I have not concealed this intention; we want to protect the European budget from measures which could reduce Europe's ability to work as a whole.
We talked a lot about Schengen in the context of two matters which were mentioned: the Danish decisions and the dreams or expectations of Romania and Bulgaria in relation to joining the Schengen area as soon as possible. As for the actions of Denmark, but also as for some statements which have been made recently by the European Council, I am a vigorous opponent of any kind of restriction on internal movement under the pretext of problems over migration, and am more in favour of strengthening external borders. Recent Danish actions may cause us concern, because they can be seen as a further signal that full freedom of movement around the European Union may be threatened in the future. As we also heard here, freedom of movement in the European Union is being treated as a curse and not a blessing. Therefore, in my opinion, we should work with the Commission to find measures which will guarantee the free movement of people and, at the same time, protect Europe from the adverse effects of illegal migration or other similar circumstances. As for Romania and Bulgaria: every Member State of the European Union which meets the technical and organisational requirements for being in the Schengen area - as do Romania and Bulgaria, and this has been confirmed, too, by the Commission - should be in Schengen. We establish requirements, conditions and criteria so that countries which meet them can benefit from this basic principle.
It was asked here if the Presidency is going to work for policy which benefits the entire Union, so that joint decisions are not made under the dictates of the largest Member States. However, there were also voices which questioned the need to strengthen the European institutions. We have to make up our mind about this. No one, I suppose, wants a situation in which one, two or three Member States impose their selfish point of view on anyone because of their strength. We built the European institutions - and even after Lisbon there is still a rotating Presidency - so that the different potentials of Member States can be evened out by Union policy, but for this we need strong institutions. It will be our ambition to direct the work of the European Union by acting in conjunction with others, so that everyone will feel they are equally empowered participants. However, this will only be possible when we stop questioning such institutions as the European Commission and instead believe in the reason for strengthening them. It is then that we will have the tools for putting Union policy into effect. If we do really want to have policy which works for the whole Union, we must have strong Union institutions - the Commission, Parliament and others - otherwise we are deceiving ourselves.
I also want to reassure everyone about what was said during the debate by several Polish Members of the House. The date of parliamentary elections in Poland is, in fact, set by the constitution. The government has nothing to do with choosing the date of elections. Elections in Poland are held on a date which is determined by the constitution. It is not very good that the elections will be held during the Presidency, but we will take care that these two situations do not conflict with each other. No motion was tabled in the Polish Parliament for an early dissolution. I think it is better to have democratic government which keeps to constitutional dates than an executive which makes use of any pretext to shorten or extend a term of office. That is what happened, for example, in Poland in the case of my predecessors, who shortened their term of office. It was in fact they who decided that our Presidency would coincide with the elections, and not I.
It is our ambition to support negotiations with Ukraine on association and increased trade. I was in Kiev several months ago, and I think that I made known my intention very clearly - as Prime Minister of a government which was soon to hold the Presidency - to make use of what is currently the best possible climate for Ukraine and the European Union in terms of the association agreement. This requires great effort from Ukraine, because by entering into the association agreement, it is Ukraine which will have to respect our common principles. I think that everything is going extremely well. I do agree that this is precisely the moment at which, while respecting all the rules and not just making things easier, we should dot the next i for Ukraine - and also for other countries. I am certain that during these six months, the progress made in a number of negotiations will be satisfactory. I will do everything to ensure that this will be the case.
I know that a priority - and a permanent one - for a significant part of this House are ecological matters, and that this includes climate in particular. However, when I have met with you in different places, I have never been dishonest with any of you. My, or rather, the Polish point of view is perhaps not sufficiently enthusiastic to achieve full approval from the pro-climate or pro-ecological avant-garde. I want to assure everyone that I do understand very well the difference between forcing national interest during various negotiations carried out under the banner of the European Union and holding the Presidency, and with the best will and with the help of all the available tools and my own personal skills, I will work on behalf of Europe, and that includes preparation for Durban. I am certain we will find a solution which will not harm Europe in her ambitions for growth and development and which will also respect our current mutual obligations and arrangements.
In closing, I know I have not answered all the questions and have not responded to everything that was said. I have not lectured anyone here, Mr President, and I certainly am not going to do so. That is not my role, and I would not risk doing anything so reckless. However, there were some questions or statements to which, in my opinion, we should not respond emotionally, because statements which go as far as to be humiliating to every true European, or which strike at the fundamental principles of the equality of every human being, irrespective of race, nationality or place of birth, I understand as discrediting those who make them, and not the nations referred to in them.
Thank you very much, Mr Tusk, for your remarks. It is clear that the House has given you a good reception, but I still have a procedural matter and would ask for two or three more minutes of your time.
Mr Barry Madlener wishes to make a personal statement under Rule 151.
(NL) Mr President, Mr Schulz has openly called me a racist today in this House. Mr Schulz had previously openly called a colleague of mine a fascist. We despise racism and fascism, and I want to distance myself from them in the strongest possible terms. I believe that Mr Schulz's comment is completely unacceptable and I would therefore like to ask you to take appropriate steps against him.
Mr Schulz is clearly unfit to be a president of this Parliament, while you previously punished Mr Bloom for this kind of behaviour. I therefore call on you to do the same in Mr Schulz's case and I would also like to ask Mr Schulz to take this opportunity to apologise to me personally and to publicly back away from his comments about me.
Ladies and gentlemen, I did not hear those words through the microphone, but that does not mean we will ignore this. I would like to ask Mr Schulz for a clarification.
(DE) Mr President, there are two things that I would like to clarify. Firstly, I did not call this man a fascist. I therefore have nothing to apologise for. Secondly, I would like to make it clear once and for all - and I am speaking to Mr Madlener and Mr Farage, as well as a number of other Members who constantly use their speeches to question our democratic legitimacy, while proclaiming their own democratic credentials: they are elected representatives and we have to accept that, but, equally, we are also elected representatives with our own opinions, and that is something they must accept, too.
There is, however, one thing that I would like to say very clearly to you, Mr Madlener: I must, and do, acknowledge that you are sitting here, that you have been elected and that you represent your constituents, but you should be aware that I will do everything I can, as will many others here, to ensure that people like you have no place in Europe.
Ladies and gentlemen, that was an exchange of opinions pursuant to the Rules of Procedure. I would like to thank you all again for the debate. It was a very heated debate, but it is precisely this kind of debate which we want to have in the Chamber. So once again, I would like to thank Mr Tusk.
With that, we close this item.
Written statements (Rule 149)
I would like to welcome our neighbour Poland which has begun its first Presidency in the European Union. Poland, which took the wheel from Hungary, faces the major challenge of finding a solution regarding the ambitious agreement on the new Financial Perspective 2014-2020. Today's Europe is full of challenges and possibilities, including energy futures, defending the free movement of people in the Schengen area and developing the Eastern European Neighbourhood Policy. I therefore welcome Poland's main priorities in the field of energy security and the significant attention paid to the European Union's Eastern Partnership. I would like to draw attention to the fact that it is time to clear the way for the directive on maternity leave, which was rejected by most Member States, not to mention the uncertain outlook for the Anti-Discrimination Directive, which is still blocked in the Council. These laws are very relevant to all people in Europe and consequently, their future must be decided as quickly as possible. Furthermore, I would urge the Council Presidency to pay more attention to the modernisation of higher education, which has an impact on youth employment. I am pleased that Poland's programme provides for debates on the high level of unemployment in Europe, particularly unemployment among older people. However, at the same time, I would like to call on the Council Presidency to not only organise seminars and conferences on these important issues, but also to take concrete action regarding employment opportunities for young and old alike. So I wish Poland a successful Presidency in the coming six months, improving the situation for European citizens and safeguarding their rights and freedoms.
Poland joined the EU seven years and two months ago and we are pleased to see it take over the Presidency of the Council of the European Union. Poland is putting its hand to the tiller at a time when Europe is facing great challenges in terms of its finances, energy policy and internal politics. We therefore doubly welcome the fact that Poland also intends pursuing ambitious goals in transport policy.
We Social Democrats welcome the fact that you intend to promote the improvement of social conditions for workers in the transport sector. By taking up the expansion of the Trans-European Transport Networks, you are not only planning to keep in view economic and territorial cohesion, but also the social cohesion of the various regions of the EU.
As an advocate of sustainable transport policy, I am particularly pleased that your priorities are in line with those of the White Paper on Transport and that you are anxious to work with Parliament to find a speedy solution for the new version of the first railway package.
With this in mind, we look forward to positive collaboration.
The EU is experiencing a 'moment' of tension and uncertainty, exacerbated by the fact that we have timid European leaders and a growing wave of populism and nationalism. The crisis of the euro and the return of borders in Denmark are evidence of this 'moment'. The Polish Presidency has a crucial role, and it is to be hoped that it will contribute to the return of economic growth, to genuine solidarity, and to the stability of the euro. I am convinced that either we will overcome this 'moment' with more Europe, making progress with European integration, or we will move backwards and sink.
The role of the Polish Presidency is also crucial to the success of the next Multiannual Financial Framework (MFF) 2014-2020. The issue of new own resources is crucial in this area. The majority in Parliament is in favour of this issue. Given the need for unanimity in the Council on adopting the new MFF and on new resources, and given the current 'moment', it is no easy task. We need the objectives set out in the Europe 2020 strategy to be achieved, which will require a budget that will cover it, and economic governance that is robust and convergent. However, I put my trust in the Polish Presidency, and hope it will be successful.
When listening to the statements of leading Polish politicians, I come to the conclusion that their approach to the Polish Presidency is in the 'romantic' tradition, something which is very strongly rooted in our mentality, and that the time has come for an increasingly self-confident Poland to 'renew' an old and unassured Europe. However, unlike the romantic poets, we are thinking not of spiritual, but primarily of economic renewal. The challenges facing Poland are very difficult - the crisis in the euro area, the need to give support to Greece, the Schengen question - and they may also lead to changes in many of the Polish Presidency's priorities. The European press is not writing about the Eastern Partnership or the Instrument for Democracy today, but about Greece, Libya and the Schengen area, and this clearly establishes the direction of work for the next six months. At the same time, I do think Poland is a credible leader of the Union for this time of crisis: we ourselves have experienced economic reforms which meant we had to tighten our belts. We have shown, too, that such reforms are worthwhile. Therefore, I think Poland's leadership of the Union can help improve the EU's credibility in the international arena and so can also help ease the economic crisis. I hope this will bring Poland satisfaction at a job well done, and also that it will contribute to the creation of a new image of our country as a credible partner for difficult times.
in writing. - (HU) Hungary has passed the torch not only to another Member State, but to a friendly country at the helm of the EU. Poland embarks upon the challenge-filled six months ahead of us with an ambitious Presidency Programme worthy of our support. I agree with the Polish Prime Minister, who, in his initial statements, warned of the dangers of a 'new Euroscepticism'. We know leading politicians in Brussels who claim to be committed believers in integration, while at home they make radically different decisions and statements. Similar to Donald Tusk, I am also worried about the doublespeak and the intent to aggressively promote national interests at the expense of EU interests. I greatly appreciate that after failed initiatives, the Polish Government finally wants to add momentum to the efforts aimed at establishing closer relationships with our Eastern neighbours, and that the continuation of the enlargement process and the achievement of energy safety are among its priority objectives. Contrary to its predecessor, Poland was successful in obtaining observer status for its Minister for Finance at Euro Group meetings, which I find particularly important for strengthening coordination between Member States inside and outside of the monetary union. I also welcome the fact that the Polish Government is organising a conference on the long-term EU budget, involving all affected parties, including the European Parliament. I hope that the autumn parliamentary elections in Poland will not impact the activities of the current Presidency. We know from experience the disadvantages that can come from domestic political events overshadowing the work of the Presidency.
Poland is assuming the EU Presidency during a difficult period: the post-Lisbon institution system is still taking shape, and we must also find a satisfactory solution to control the effects of the crisis. It is good news that the Presidency Programme of the Poland-Denmark-Cyprus Trio is devoting special attention to gender equality issues even under these challenging circumstances. The programme states that in strategies aiming for economic growth and welfare, it is crucial that the basic principle of equal opportunity prevails. It also names specific issues (such as harmonisation of work and family life, the employment and education status of women, maternity leave, and violence against women) where the presidencies intend to make progress. However, it is important that in addition to the above, the Presidency also pays attention to adopting a horizontal equal opportunity approach that extends to all policy areas. With regard to the chapter of the Presidency Trio's programme on poverty, I would like to ask whether the Presidency intends to give high priority to the situation of female pensioners who are at the greatest risk of becoming impoverished. I also hope that the Presidency undertakes all necessary efforts to successfully conclude negotiations on the Maternity Leave Directive, because so far, the proposal has not been accepted due to opposition from Member States. I am very pleased that the Polish Presidency intends to operate as an integrating Presidency, as this is something greatly needed in Europe today. I trust that the integration of women's interests will not remain at the level of intent alone.
The programme of the Polish Presidency of the Council is an ambitious plan for Europe. I am pleased that it has met with such broad support in the European Parliament, and I am not surprised by this support, because it stems from the fact that the Polish Presidency's programme is one which is outstandingly pro-European. The decided majority of fellow Members are in favour of solidarity, the Single Market, the free movement of people, openness, and the military, food and energy security of Europe, so this support for the Polish Presidency is not just the result of a friendly attitude, but is also based on the views which we have in common. However, one can only say that the behaviour of the xenophobes and Europhobes is shocking. This exotic coalition has been joined by fellow Members from the Polish Law and Justice party. I regret, too, that fellow Members who support Law and Justice used today's debate to spread their deceitful ideas and conduct an election campaign. Shame on you gentlemen, shame! It has also come to light that these supporters of Law and Justice are not familiar with the Polish constitution. It was not the present government or the Prime Minister who decided the date of the parliamentary elections which are to be held this year. The date of elections is determined by the provisions of the constitution. If, then, there is someone who is responsible for the fact that the elections are to be held half-way through the Polish Presidency, that someone is Jarosław Kaczyński. It was Mr Kaczyński who brought about a shortening of the term of the Sejm in 2007. No motion was tabled for a shortening of the present term. Fortunately, Europe knows who is telling lies about this. It is just a pity that we are wasting time on trivial matters.
Another of our fears was that the inefficiency of Polish institutions would mean EU money would be badly spent, while the 'old' countries of the EU were afraid that the 'new' Member States, with their inefficient administration and cantankerous political parties, would disorganise the work of the Union, and that Poles would flood European labour markets. Most of these fears did not materialise, and the negative stereotypes have given way to new opinions. Polish business has adapted to the new rules of play, and our economy has developed rapidly in comparison with the crisis-ridden countries of Europe. This was possible in part thanks to European funds, which we have used in the development of our regions. Great credit here is due to local governments, which have become a strong institution and have provided stability to democracy. Poland is, today, an important Member State of the EU and its voice is respected, and it is also an important country for the Union because Poland is among the most pro-European of societies. The Polish Government should give expression to these attitudes during the Presidency. The Union, which has been shaken by different kinds of crisis, needs leadership which will call attention to European values and work for a cohesive and strong Union.
The Polish Presidency of the EU Council has come at what is a difficult time for Europe, and has to address major problems and meet the high expectations of the people who live in Europe. In the Chamber, we heard positive and negative opinions, words of optimism and words full of scepticism. However, those who are familiar with the history of Poland know that the Poles have always been full of hope and faith and that thanks to these qualities, we have been able to overcome a great many problems. Poland today is in a special position, and Poland today is achieving success. I am proud of the government of Donald Tusk, and I am proud of the achievements of Poles and of those who serve in Poland's local governments. I have no doubt that in the future, Poland will be held up as a model Presidency. I wish Mr Tusk success and hope that his work will bring results.
It is with enormous pleasure that I welcome the Polish Presidency. As a Pole, a socialist and a Member of the European Parliament, I support our Presidency of the EU Council. It is the Polish Presidency which will begin negotiations on the financial framework after 2013. In this context, as a member of the parliamentary Committee on Culture and Education, I would like to call the Presidency's particular attention to youth programmes and the sport programme. It is important that budget cuts made because of the crisis do not affect the EU's strategy for youth. It is essential to have the right support for the Comenius, Erasmus and Leonardo da Vinci programmes, as well as the Erasmus Mundus programme, which has not yet been fully implemented. As the country holding the Presidency when the European sport programme is introduced, Poland will be able to influence the form taken by the programme. I would ask for consideration to be given to the written statement I drafted and which the European Parliament has adopted on increased support for grassroots sports. Furthermore, as a member of the Committee on Women's Rights and Gender Equality, I deplore the fact that the Presidency, despite my letters, does not intend to continue work on combating violence against women or on the proposal for a Council directive on implementing the principle of equal treatment between persons irrespective of religion or belief, disability, age or sexual orientation. Such proposals are contained in the 18-month programme of the next three presidencies (Poland, Denmark, Cyprus) and work on them has already been initiated by the Spanish Presidency.
I congratulate you, Mr Tusk, on the domestic results you have achieved despite the economic crisis, and also on the pragmatic and optimistic speech you have just delivered. You mentioned the past, knowledge of which is essential for thinking in perspectives. Throughout its history, as well as during the current economic crisis, Poland has often provided examples of how to take control of difficult situations. As a Hungarian from Transylvania, I would like to emphasise the role of our common ruler, István Báthory, in stabilising the region. It was a pleasure to read amongst the Polish priorities that you intend to continue the enlargement process in an 'open European spirit', that you would like to help complete the democratic transition of the North African states, that you emphasise the acceleration of economic growth, and attribute importance to securing basic rights and protecting minorities as well as to the facilitation of the free movement of persons. I am convinced that Europe must show this open side, as opposed to the inward and dismissive one that fearfully peeks out from behind the Schengen borders. As a member of an ethnic minority yourself, you must not forget about Poles in Lithuania or other European minorities. Good luck to Poland with achieving the tasks of the Presidency.
in writing. - (EL) I should like to wish Poland good luck in its first Presidency of the EU Council since it acceded and to welcome the commitment demonstrated by the Polish Government to the European vision. Without doubt, the Polish Presidency has many challenges to face in its six-month term of office, the most important being the start of negotiations on the forthcoming Multiannual Financial Framework 2014-2020. The initial impression we have gleaned is positive in terms of the importance being accorded by the Polish Presidency to the role of the cohesion policy in the forthcoming Multiannual Financial Framework. It is important that the Presidency acknowledges that the cohesion policy must continue to spearhead action by the EU to generate more and more targeted investments to combat the economic crisis. Also, within the context of negotiations on the Multiannual Financial Framework, one important parameter is the adoption of the legislative package for the cohesion policy post-2013. We hope that negotiations will progress to the maximum during the Polish Presidency. Finally, I should like to express my satisfaction at the fact that the Polish Presidency supports the proposal to convene an interparliamentary conference with the national parliaments on the future financing of the EU.
The Polish Presidency is starting at an important time for the European Union, and has begun by tabling an ambitious programme. At the strategic level, the incoming Presidency is stressing the new areas of the Treaty of Lisbon, the objectives of the Europe 2020 strategy and the recent proposals for the Multiannual Financial Framework 2014-2020. I welcome the references to cohesion policy as one of the most important areas of European policy, and to its links to the Europe 2020 strategy's aims of smart, sustainable and inclusive growth. The programme mentions 'European integration as a source of growth', and I welcome the proposals to deepen the internal market, in line with the European Commission's proposals in the 'Single Market Act', in which small and medium-sized enterprises, training and research are not forgotten.
In the context of the negotiations on the legislative package on post-2013 cohesion policy, the Polish Presidency will have to demonstrate its firm commitment to achieving a good result in late 2012. I think the initiative to hold a General Affairs Council in December 2011 could contribute to stimulating debate about the main issues that have been identified over the course of the negotiations on financial regulation.
The Polish Presidency has come at an exceptionally difficult time. Firstly, the prerogatives of this office have been greatly reduced and not all doubts about this have yet been clarified. Secondly, and much more importantly, the Polish Presidency has come at a time when we are experiencing a very serious crisis of European integration. In this unfavourable climate, the Polish Government has made it a priority to press on regardless and take steps intended to improve the competitiveness of the EU economy and to ease the crisis. This is the best plan in the current situation. The Presidency will also be a kind of test of maturity for Poland as a new Member State. I have my fingers crossed that we pass this test with flying colours.
We often say that the future Presidency will take place at a crucial time for the European Union. In the case of Poland, which will lead the European Union during the second half of the year, we are not expecting any key events justifying such an assessment. However, at the same time, Poland can reverse a negative trend which has been undermining the European Union's foundations for a fairly long time and eroding the essence of the general European project. Poland is bold in declaring that Europe's problems can be resolved with stronger integration and not by renationalising policies, and with greater solidarity and not with national chauvinism. This is why the Polish Presidency will have a strong ally in the European Parliament. As Chair of the Eastern Partnership's Euronest Parliamentary Assembly, I can confidently state that Poland will be able to give new impetus to the European Union's relations with its neighbours, both in the southern Mediterranean and in the east. The next Eastern Partnership summit is scheduled to take place in Warsaw. I expect achievable, yet fairly ambitious objectives to be outlined there. In the middle of September, the Euronest Parliamentary Assembly will convene for its first working session in Strasbourg, which will accept clear, specific recommendations. I hope that these will be taken into consideration in the meeting's conclusions.
The Hungarian Presidency was very successful. It set realistic priorities and managed to achieve them. This is why expectations are now high for Poland. I am pleased that the start of the Polish Presidency has been energetic and full of optimism, because Poland will have to come forward with more proposals for achieving economic growth. I am concerned that I have not yet found a policy on support for the family - which the Hungarian Presidency addressed very energetically - among the priorities of the new Presidency. I am all the more hopeful that this topic will appear in the elaboration of the Polish Presidency's economic priorities. Security will also be an important topic in the forthcoming period - not only economic security, but also energy and military security, including better protection for the external borders of the Schengen area. This is linked to the continuation of talks on EU expansion into the Balkans. Poland has also expressed the will to resolve, as one of its priorities, the Eastern Partnership, with the aim of creating a free trade zone, liberalising visa policy and improving democracy in Belarus. I wish the Polish Presidency success in fulfilling these ambitious plans.